DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s amendment filed on December 24, 2020 was received. Claims 1-2 and 10-11 were amended and claim 20 was newly added.
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office action issued July 24, 2020.

Claim Rejections - 35 USC § 102
The claim rejections under 35 U.S.C. 102(a)(1) as anticipated by Pillow (DES 392,855) on claims 1 and 3-8 and by Glowacki (US 4,085,703) on claims 1-8 are withdrawn because Applicant amended claim 1 to require that the head, handle and midsection are formed from a single piece of material.

Claims 1, 3 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harris et al. (US 4,398,495).
Regarding claim 1: Harris et al. discloses a paint shield formed from a single sheet (10) which includes a cutout (21) and edge (13) which form a handle, a midsection in the form of a longitudinal crease (15) and a head which includes a notch (19) having a first inside edge, a second inside edge and a third inside edge extending therebetween and being normal to the first two edges, with the first two edges being parallel to each other (col. 2 lines 22-65, figures 1-4). 
The preamble limitation “bannister spindle painting cover” is deemed to be a statement with regard to the intended use and is not further limiting in so far as the structure of the apparatus is concerned. In apparatus claims, a claimed intended use must result in a structural difference between 
Regarding claim 3: Harris et al. shows that the head containing the notch (19) is planar in shape (see figure 1). 
Regarding claim 7: Harris et al. shows the crease (15) between the handle (21) and head which includes an upward and then subsequently downward taper towards the head (see figure 1). 
Regarding claim 8: Harris et al. shows that the sheet (10) has a number of apertures (20, 22) (see figure 1). 

Claim Rejections - 35 USC § 103
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. as applied to claims 1 and 7-8 above.
Regarding claim 9: Harris et al. discloses that the third edge of the notch (19) has a dimension of 2 inches (col. 2 lines 42-46, figure 1) and therefore fails to explicitly disclose that the dimension is 1 and ¼ inches. However, Harris et al. also teaches that this shield can be used to protect a number of other features such as studs, joists and the like, and that the dimensions of these features would need to match the dimensions of the notch, further disclosing that minor modifications can be made to the shield for purposes like these (col. 4 lines 15-31). Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to experiment and optimize the size of the third edge of the notch (19) to achieve a length of 1 and ¼ inches because Harris et al. teaches that these dimensions are result effective variables which affect what structural features can and cannot be used (col. 4 lines 15-31) and optimization of result effective variables is not considered to be a patentable advance when no unexpected results are achieved (Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215).

Claims 4-6, 10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. as applied to claims 1, 3 and 7-9 above, and further in view of Horiki et al. (US 4,940,624).
Regarding claims 4-6: Harris et al. fails to explicitly disclose structural ribs, however does teach that the sheet (10) can be made from cardboard, plastic or the like (col. 2 lines 22-27). Horiki et al. discloses a similar bendable paint shield which can be made from a number of materials including plastic and corrugated cardboard, which by definition is cardboard which contains structural ribs designed to stiffen the material (col. 3 lines 26-36). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the plastic or cardboard material of Harris et al. with the corrugated cardboard material of Horiki et al., because Horiki et al. teaches that these are all functionally equivalent materials for the purpose of making a bendable paint masking device (col. 3 lines 26-36) and simple substitution of functionally equivalent elements is not considered to be a patentable advance when no unexpected results are achieved (see MPEP 2143B).
Regarding claim 10: Harris et al. discloses a paint shield formed from a single sheet (10) which includes a cutout (21) and edge (13) which form a handle, a midsection in the form of a longitudinal crease (15) and a head which includes a notch (19) having a first inside edge, a second inside edge and a third inside edge extending therebetween and being normal to the first two edges, with the first two edges being parallel to each other (col. 2 lines 22-65, figures 1-4). 
The preamble limitation “bannister spindle painting cover” is deemed to be a statement with regard to the intended use and is not further limiting in so far as the structure of the apparatus is concerned. In apparatus claims, a claimed intended use must result in a structural difference between 
Harris et al. fails to explicitly disclose an additional upper shield being planar with two edges that can be opened or brought together to form a roll. However, Horiki et al. discloses a masking member for use with pillars or frames which consists of an elastic sheet (111) with two edges that are brought together to form a roll shape that can also be unrolled to form a flat surface, where the sheet (111) is wrapped around one portion of a pillar in order to mask it from a coating process (col. 2 lines 12-41, figures 1-4). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the masking member of Horiki et al. with the shield of Harris et al. to cover other portions of the rafters (33) or other member being shielded by the shield (10) during the painting process because combining prior art elements according to known methods is not considered to be a patentable advance when no unexpected results are achieved (MPEP 2143).
Regarding claim 12: Harris et al. shows that the head containing the notch (19) is planar in shape (see figure 1). 
Regarding claim 13: Harris et al. fails to explicitly disclose structural ribs, however does teach that the sheet (10) can be made from cardboard, plastic or the like (col. 2 lines 22-27). Horiki et al. discloses a similar bendable paint shield which can be made from a number of materials including plastic and corrugated cardboard, which by definition is cardboard which contains structural ribs designed to stiffen the material (col. 3 lines 26-36). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the plastic or cardboard material of Harris et al. with the corrugated cardboard material of Horiki et al., because Horiki et al. teaches that these are all functionally equivalent materials for the purpose of making a bendable paint masking device (col. 3 lines 26-36) and simple substitution of functionally equivalent elements is not considered to be a patentable advance when no unexpected results are achieved (see MPEP 2143B).
Regarding claim 14: Harris et al. discloses that the third edge of the notch (19) has a dimension of 2 inches (col. 2 lines 42-46, figure 1) and therefore fails to explicitly disclose that the dimension is 1 and ¼ inches. However, Harris et al. also teaches that this shield can be used to protect a number of other features such as studs, joists and the like, and that the dimensions of these features would need to match the dimensions of the notch, further disclosing that minor modifications can be made to the shield for purposes like these (col. 4 lines 15-31). Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to experiment and optimize the size of the third edge of the notch (19) to achieve a length of 1 and ¼ inches because Harris et al. teaches that these dimensions are result effective variables which affect what structural features can and cannot be used (col. 4 lines 15-31) and optimization of result effective variables is not considered to be a patentable advance when no unexpected results are achieved (Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215).

Claims 2 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. as applied to claims 1, 3 and 7-9 above, and further in view of Nameche (US 2008/0029025).
Regarding claim 2: Harris et al. discloses that the thickness of the sheet (10) has been exaggerated for the images shown (col. 2 lines 25-27) but fails to explicitly disclose the thickness dimension. However, Nameche discloses a similar painting mask (18) which has a maximum thickness of 0.01 inches (par. 15, figure 6). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a thickness below 0.25 inches such as 0.01 inches for the shield (10) of Harris et al. as taught by Nameche because Nameche teaches that the exact thickness will depend on the specific application being performed (par. 15) and therefore the thickness is a result effective variable, and optimization of result effective variables is not considered to be a patentable Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215).
Regarding claim 20: Harris et al. discloses a paint shield formed from a single sheet (10) which includes a cutout (21) and edge (13) which form a handle, a midsection in the form of a longitudinal crease (15) and a head which includes a notch (19) having a first inside edge, a second inside edge and a third inside edge extending therebetween and being normal to the first two edges, with the first two edges being parallel to each other (col. 2 lines 22-65, figures 1-4). 
The preamble limitation “bannister spindle painting cover” is deemed to be a statement with regard to the intended use and is not further limiting in so far as the structure of the apparatus is concerned. In apparatus claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentable distinguish the claimed invention from the prior art. MPEP § 2111.02. In the instant case the shield can be used to cover a bannister spindle.
Harris et al. discloses that the thickness of the sheet (10) has been exaggerated for the images shown (col. 2 lines 25-27) but fails to explicitly disclose the thickness dimension. However, Nameche discloses a similar painting mask (18) which has a maximum thickness of 0.01 inches (par. 15, figure 6). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a thickness below 0.25 inches such as 0.01 inches for the shield (10) of Harris et al. as taught by Nameche because Nameche teaches that the exact thickness will depend on the specific application being performed (par. 15) and therefore the thickness is a result effective variable, and optimization of result effective variables is not considered to be a patentable advance when no unexpected results are achieved (Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. in view of Horiki et al. as applied to claims 1, 3-10 and 12-14 above, and further in view of Nameche (US 2008/0029025).
Regarding claim 11: Harris et al. discloses that the thickness of the sheet (10) has been exaggerated for the images shown (col. 2 lines 25-27) but fails to explicitly disclose the thickness dimension. However, Nameche discloses a similar painting mask (18) which has a maximum thickness of 0.01 inches (par. 15, figure 6). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a thickness below 0.25 inches such as 0.01 inches for the shield (10) of Harris et al. as taught by Nameche because Nameche teaches that the exact thickness will depend on the specific application being performed (par. 15) and therefore the thickness is a result effective variable, and optimization of result effective variables is not considered to be a patentable advance when no unexpected results are achieved (Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215).

Response to Arguments
Applicant's arguments filed December 24, 2020 have been fully considered but they are not persuasive. Applicant primarily argues that the Pillow and Glowacki references fail to disclose a cover that is formed from a single piece of material, and fail to show that the maximum thickness is no greater than ¼ of an inch.
In response:
Applicant’s arguments are moot because they do not refer to the newly cited Harris et al. reference which does teach a shield made of a single piece of material, and the Nameche reference which combines with Harris et al. to teach that the maximum thickness is a result effective variable which can be as low as 0.01 inches. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 





/S.A.K/
Stephen KittExaminer, Art Unit 1717
2/11/2021

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717